DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 
Status of Claims
Applicant's amendments filed on 2 September 2021 have been entered.  Claims 16, 28, 29, and 35 have been amended.  Claims 21 and 34 have been canceled.  No claims have been added.  Claims 16, 19, 20, 24-29, 32, 33, and 35-37 are still pending in this application, with claims 16, 29, and 35 being independent.

Response to Arguments
35 USC § 112 Rejections
Examiner notes that the claims have been amended or canceled in a way that rectifies the previous 112 rejections. These rejections are accordingly withdrawn. 

35 USC § 102 Rejections
Applicant's arguments filed 1 September 2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to the newly added limitations in each of the independent claims, that “Salter is not cited for rendering a notification externally from the rendering device. Instead, You is cited for allegedly disclosing using an external device from the rendering device to provide a notification. However, the cited portion of You discloses using a projector to project a visual cue over displayed video content. In this regard, You’s content is already displayed within view, and You uses the visual cue displayed by the projector to draw attention to the already displayed content”. Examiner notes that while You does disclose a visual cue, You also teaches an audio cue presented by the external notification device (in this case headphones/speakers. See Figs. 6a-6d). Further, Examiner notes that the cited portions and figures clearly disclose that the content is out of the line of sight and current view of the user, for example in Fig. 6b which shows the user’s current view 602b and the action location 610, disclosed in Paragraph [0108]: “viewer's current field of view 602b is in a different direction to the direction he must look to see the goal 610, so the viewer 650 will not see the goal unless he changes his field of view 602b”. Examiner asserts that this clearly teaches such a notification as claimed in the amended independent claim limitations. 
Examiner thus maintains the rejections of each of the independent claims, as well as all depending claims, for at least the above reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 19, 20, 24-29, 32, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US Pub. 2014/0375683), hereinafter Salter, in view of You (US Pub. 2017/0026577), hereinafter You.
Regarding claim 16, Salter discloses an apparatus comprising at least one processor (Fig. 10; Paragraph [0059]: Logic subsystem 1002 may include one or more processors configured to execute software instructions. Additionally or alternatively, logic subsystem 1002 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. The processors of logic subsystem 1002 may be single-core or multi-core, and the programs executed thereon may be configured for sequential, parallel or distributed processing); and at least one memory including computer program code (Fig. 10; Paragraphs [0060]-[0061]: Storage subsystem 1004 includes one or more physical devices configured to hold data and/or instructions executable by logic subsystem 1002 to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage subsystem 1004 may be transformed--e.g., to hold different data…Storage subsystem 1004 may include removable media and/or built-in devices. Storage subsystem 1004 may include optical memory devices); the at least one memory and the computer program code configured to, with the at least one processor (Paragraph [0058]: Logic subsystem 1002 includes one or more physical devices configured to execute instructions. For example, logic subsystem 1002 may be configured to execute instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs. Such instructions may be implemented to perform a task, implement a data type, transform the state of one or more components, or otherwise arrive at a desired result), cause the apparatus at least to perform: in response to (a) a determination that a user is not consuming or not fully consuming virtual content that is at least partially presented via a rendering device and (b) a determination of an event associated with the virtual content, causing rendering of a notification in a real space via a notification device (Paragraph [0016]: various indications, e.g., audio or visual features, may be presented to user 106 to alert the user to information in the environment which is outside of the augmented reality field of view. The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request), and may provide information about available augmented reality information in an extended surrounding space. This interface may be visual, e.g., represented by on-screen markers or maps, audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; Paragraph [0038]: display of a tendril may be triggered when a corresponding out-of-view object has new activity to be viewed; Paragraphs [0045]-[0048]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object (e.g. by selecting an icon corresponding to a desired application). The selection may be made by voice, gaze, body gesture (e.g. head gesture as detected by motion sensors, arm gesture as detected by an image sensor, etc.), and/or any other suitable mechanism. This selection may result in the display of a tendril 826 in field of view 806 to lead the user's gaze to the associated object. In FIG. 8, the part of the tendril 826 that is currently in a user's field of view is shown in solid lines, and the part that is currently out of the field of view is shown in dashed lines…Identifying objects outside the field of view includes obtaining information about the objects in any way, e.g., information generated or detected locally and/or information obtained from other devices. The objects may comprise any suitable real and/or virtual objects. Method 900 further comprises indicating positional information associated with the objects outside of the field of view of the user. The indication may comprise information regarding a position of the object relative to a position of the user to convey to the user a direction to look to view the objects, and/or any other suitable information regarding the objects…indication may be provided in response to any suitable trigger. In some examples, the indications may be provided to the user in response to a user input, e.g., a gesture (gaze gesture, body gesture, etc.), a speech input, or other suitable input. In other examples, indications may be automatically provided to the user based upon a programmatic trigger, which may depend on the user's environment).
	Salter does not explicitly disclose a notification device, external to the rendering device, wherein a position of the rendered notification, external to the rendering device, directs the user to position the rendering device toward the position of the rendered notification external to the rendering device, wherein the virtual content associated with the event is rendered in response to the user positioning the rendering device toward the position of the rendered notification external to the rendering device.
	However, You teaches a virtual content display with field of view determination and guidance (Abstract), further comprising a notification device, external to the rendering device (Fig. 1; Paragraphs [0064]-[0066]: FIG. 1 shows an example apparatus 101 configured to perform one or more methods described herein. The apparatus 101 may be one or more of: an electronic device, a portable electronic device, a head-worn display, smart eyewear, a helmet, a video projector, a video display, a desktop computer, a laptop computer, a server, a portable telecommunications device, a mobile phone, a smartphone, a tablet, a smartwatch, a personal digital assistant, and a module for one or more of the same. In certain examples, the apparatus may comprise just a memory 102 and processor 103…apparatus may or may not be part of a video display system such as a head mounted display, or a video projector for projection of a recorded panoramic video onto a screen. Not all elements of the apparatus need to be in the video display system, or in the same device, as, in some examples, one or more aspects (such as combining the recorded panoramic video output and the sensory cue(s) for combined output to a viewer) may be provided by one or more servers/apparatus remote from the video display system. As another example, determination of an upcoming event (e.g. of interest) lying outside a current field of view may be made by using a camera which receives current-field-of-view indication data, and the provision of the sensory cue may be made by a video projector to project a visual cue over the displayed video content…the apparatus 101 comprises a processor 102, a memory 103, a transceiver 104, a power supply 105, an electronic display 106 and a loudspeaker 107, which are electrically connected to one another by a data bus 108. The processor 102 is configured for general operation of the apparatus 101 by providing signalling to, and receiving signalling from, the other components to manage their operation), wherein a position of the rendered notification, external to the rendering device, directs the user to position the rendering device toward the position of the rendered notification external to the rendering device, wherein the virtual content associated with the event is rendered in response to the user positioning the rendering device toward the position of the rendered notification external to the rendering device (Figs. 5a-6d; Paragraphs [0106]-[0110]: Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 602a, 602b, 602c, 602d. Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 600). Together these data are used by the apparatus to provide a sensory cue 604b, 604c, 606b, 606c for a viewer of the recorded panoramic video output 600 to indicate the direction of a future event 610 in the recorded panoramic video output 600 which is outside the current field of view 602a, 602b, 602c…FIG. 6b the viewer receives sensory cues 604b, 606b to indicate to him that an event of interest 610 will take place soon (a winning goal will be scored). The viewer's current field of view 602b is in a different direction to the direction he must look to see the goal 610, so the viewer 650 will not see the goal unless he changes his field of view 602b. To indicate to the viewer 650 that an event is about to occur, sensory cues (in this example a visual cue 604b and an audio cue 606b) are provided to indicate to the viewer 650 than an event 610 is about to occur…the audio cue 606b comprises a series of beeps superimposed onto the audio commentary for the video content 600. In this example the spacing in time of the beeps indicates how far away in time the event is (that is, it represents how long in time the viewer 650 must wait until the event takes place, with closer spaced beeps representing an event happening sooner and further spaced beeps indicating an event further away in time), and the amplitude/volume of the beeps indicates how far away in space the event is from the viewer's current field of view 602b, with louder beeps indicator an event further from the current field of view and quieter beeps indicating the location of the event is closer to the current field of view (or vice versa)). You teaches that this will allow for not only event notification to a viewer but also may allow for a user to specify user preference settings for how the sensory cues are provided and in which cases they are to be provided (Paragraph [0062]; Paragraph [0075]), in addition to each reference being in the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salter with the features above as taught by You so as to allow for event notification to a viewer as presented by You. 
Regarding claim 19, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein the rendering device comprises at least one of a head-mounted display device, a handheld display device, or a mobile device (Paragraph [0012]: FIGS. 1A and 1B show an example embodiment of a use environment 100 for an embodiment of an augmented reality display device 104. The depicted augmented reality display device 104 takes the form of a head-mounted display device worn by a user; Paragraph [0017]: An augmented reality display device according to the present disclosure may take any suitable form, including but not limited to near-eye devices such as the head-mounted display device 104 of FIGS. 1A and 1B and other mobile devices. FIG. 2 shows an example embodiment of an augmented reality display system 300, and FIG. 3 shows a block diagram of the display system).
Regarding claim 20, Salter, in view of You teaches an apparatus as claimed in claim 19, You discloses wherein determining that the user is not consuming or not fully consuming virtual content comprises determining that the user is not using the rendering device (Paragraph [0058]: happen that at the moment of the EOI being played, the viewer is watching a different region of the panoramic video, i.e. the viewer is looking in a direction that does not include the EOI, and hence the viewer will miss the EOI).
Regarding claim 24, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification is a visual-only notification, or is an audio-only notification or is an audiovisual notification (Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 25, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification is generated as an object having a particular location, in real space, that depends upon a mapping between the real space and the virtual space and at least one of a virtual orientation or a location of the virtual content in the virtual space (Fig. 8; Paragraph [0039]: tendril may originate from a location adjacent to a periphery of a display, or may originate closer to a center of a user's field of view. Further, as described above with regard to other embodiments, a color, shape, size, opacity, and/or other suitable property of a tendril may be varied based upon object properties such as object type, location, and/or virtual or real world placement; Paragraph [0045]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object).
Regarding claim 26, Salter, in view of You teaches an apparatus as claimed in claim 25, Salter discloses wherein the object is a sound object generated in a head-mounted audio device worn by the user, or generated by broadcasting audio from spatially distributed loudspeakers (Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 27, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein the virtual content represents a virtual space at a virtual orientation of a notional viewer and that part of the virtual space at the virtual orientation of the notional viewer represented by the virtual content depends upon a mapping between the real space and the virtual space and the real orientation of the head-mounted apparatus in the real space, further comprising changing the mapping before rendering the notification (Fig. 8; Paragraph [0024]: term "outside of a field of view" and the like as used herein signify objects out of an angular field of view, objects occluded by other objects (real or virtual), and/or objects that are not directly visible for any other reason. First, FIG. 4 shows an example field of view 102 at a first time T1 and at a second, later time T2. At time T1, an object 402 and an object 404 are within the field of view 102. Objects 402 and 404 may comprise real or virtual objects, wherein a virtual object may be any object displayed or displayable in an augmented reality image that is not present in the physical scene and that is combined with an image of the physical scene to form the augmented reality image. In this example, a plurality of objects are located outside field of view 102. As such, a corresponding plurality of visual indications in the form of markers 406, 408, 410, 412, and 414 are displayed within field of view 102, thereby indicating the presence of the objects located outside the field of view; Paragraph [0039]: tendril may originate from a location adjacent to a periphery of a display, or may originate closer to a center of a user's field of view. Further, as described above with regard to other embodiments, a color, shape, size, opacity, and/or other suitable property of a tendril may be varied based upon object properties such as object type, location, and/or virtual or real world placement; Paragraph [0045]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object).
Regarding claim 28, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein an audio notification directs the user to adopt the particular orientation or particular orientation of the rendering device when using a head-mounted display device of the rendering device (Paragraph [0016]: various indications, e.g., audio or visual features, may be presented to user 106 to alert the user to information in the environment which is outside of the augmented reality field of view. The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request), and may provide information about available augmented reality information in an extended surrounding space. This interface may be visual, e.g., represented by on-screen markers or maps, audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 29, the limitations of this claim substantially correspond to the limitations of claim 16; thus they are rejected on similar grounds. 
Regarding claim 32, the limitations of this claim substantially correspond to the limitations of claim 19; thus they are rejected on similar grounds.
Regarding claim 33, Salter, in view of You teaches a method as claimed in claim 29, You discloses comprising determining that the user is not consuming or not fully consuming virtual content by determining that the user is not using the rendering device (Paragraph [0058]: happen that at the moment of the EOI being played, the viewer is watching a different region of the panoramic video, i.e. the viewer is looking in a direction that does not include the EOI, and hence the viewer will miss the EOI).
Regarding claim 35, the limitations of this claim substantially correspond to the limitations of claim 16 (except for the non-transitory computer readable medium, which is disclosed by Salter, Paragraph [0061]: Storage subsystem 1004 may include removable media and/or built-in devices. Storage subsystem 1004 may include optical memory devices (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory devices (e.g., RAM, EPROM, EEPROM, etc.) and/or magnetic memory devices (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others. Storage subsystem 904 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices); thus they are rejected on similar grounds.
Regarding claim 36, Salter, in view of You teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification device comprises a spatially distributed device (Paragraphs [0059]-[0065]: Logic subsystem 1002 may include one or more processors configured to execute software instructions. Additionally or alternatively, logic subsystem 1002 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. The processors of logic subsystem 1002 may be single-core or multi-core, and the programs executed thereon may be configured for sequential, parallel or distributed processing. Logic subsystem 1002 may optionally include individual components that are distributed among two or more devices, which can be remotely located and/or configured for coordinated processing…Example NUI componentry may include a microphone for speech and/or voice recognition; an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker, eye tracker, accelerometer, and/or gyroscope for motion detection and/or intent recognition; as well as electric-field sensing componentry for assessing brain activity).
Regarding claim 37, Salter, in view of You teaches an apparatus as claimed in claim 36, Salter discloses wherein the virtual content would be consumable in an instance in which the rendering device is oriented towards a position in the real space at which the notification is perceived to be presented (Fig. 4; Fig. 6; Paragraphs [0024]-[0026]: FIG. 4 shows an example field of view 102 at a first time T1 and at a second, later time T2. At time T1, an object 402 and an object 404 are within the field of view 102. Objects 402 and 404 may comprise real or virtual objects, wherein a virtual object may be any object displayed or displayable in an augmented reality image that is not present in the physical scene and that is combined with an image of the physical scene to form the augmented reality image. In this example, a plurality of objects are located outside field of view 102. As such, a corresponding plurality of visual indications in the form of markers 406, 408, 410, 412, and 414 are displayed within field of view 102, thereby indicating the presence of the objects located outside the field of view 102…the markers are displayed adjacent to a periphery 103 of the field of view 102, but may have any other suitable appearance. Further, the markers may be displayed in a location that represents a relative location of the corresponding out-of-view object. For example, markers 410, 412, and 414 positioned at the right side of the field of view 102 may indicate objects positioned to the right of the user outside the user's field of view, and thus may indicate a direction to turn to view the corresponding objects. As another example, marker 408 positioned at a top border of the field of view 102 may indicate that the user can turn or look upwards to view the corresponding object. As still another example, marker 406 is displayed on the right edge of field of view 102, thereby directing the user to look or turn to the right to view the corresponding object…At time T2, the user has shifted their field of view toward the right so that object 416 associated with marker 412 comes into the user's field of view 102. In some examples, marker 412 may continue to be displayed after object 416 comes into the field of view in order to direct the user's attention to object 416; Paragraphs [0036]-[0037]: FIG. 6 shows another example embodiment of a visual indicator. In this example, a room environment 602 is shown in field of view 102. At time T1, a visual indicator 604 is displayed at a bottom right periphery of field of view 102 to indicate the presence of an object located outside field of view 102 in a direction outside the bottom right of field of view 102. The visual indicator 604 may comprise a route, a path, an arrow, or other indication of directionality which a user may follow in order to be directed to the object it represents. In the depicted embodiment, visual indicator 604 may be represented as a tendril (e.g. a vine-like feature or other representation of a line) extending from object 606, which may represent a notification block or other virtual object. Thus, a user may visually follow indicator 604 towards object 606 by turning towards the right to bring the object 606 into view…tendril may be used in any suitable context to lead a user's gaze to a object located outside of a current augmented reality field of view. The tendril acts as a line that leads from within the field of view toward the object outside the field of view. Thus, a user may visually follow the tendril to find the object to which the tendril leads).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613